DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 10 May 2021 is acknowledged.

Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shohet et al. (US 3 383 078).

Regarding independent claim 16:
Shohet discloses an aircraft comprising:

a fuel tank (38 or 40) in the fuselage, adjacent the body panel (as seen in Fig 1);
an expansion tank (52) mounted vertically higher than the fuel tank (as seen in Fig 1; note: the claims do not require the expansion tank to be located on top of the fuel tank), configured to permit expansion of the fuel beyond a maximum level of the fuel tank (as the tanks are interconnected, any excess fuel from the fuel tank may be allocated to the auxiliary).

Regarding claim 17:
The discussion above regarding claim 16 is relied upon.
Shohet discloses a tube (68) extending between the fuel and expansion tanks, and a vent line (73) extending from the expansion tank.

Regarding claims 18 and 19:
The discussion above regarding claim 17 is relied upon.
Shohet discloses sealed ports, as this conveys no specific structure other than a wall of the tank, which the tanks of Shohet provide. See MPEP 2113.

Regarding claim 20:
The discussion above regarding claim 19 is relied upon.
Shohet discloses a filler neck (42) extending between a new filling port (46 or 44) and a new fuel cap opening (opening for 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619